DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding the 112(f) claim interpretation, the examiner agrees that applicant’s amendments regarding the “optical detection device” (claims 3-5) and the “optical element” (claim 6) no longer invoke 112(f).  However, the examiner does not agree that applicant’s amendments specifically changing “a polarization varying device” to “linear polarization rotating device” no longer invokes 112(f).  Specifically, “linear polarization rotating” refers to the function achieved, i.e. rotating a linear polarization of a beam, and “device” is still a generic placeholder.  Furthermore, there is no structure recited at all, therefore this element is defined purely by what it does, not what it is, which would require a POSITA to look into the specification to discern it’s exact structure or structural equivalents.  Therefore, this term “linear polarization rotating device” meets all 3 prongs of the 112(f) claim interpretation analysis, and therefore continues to be interpreted under 112(f); see below. 
	Regarding the 112(b) rejection of claim 4, the examiner agrees that applicant’s amendments and related arguments are persuasive in overcoming this rejection; therefore it is hereby withdrawn.  
	Regarding the prior art rejections, applicant’s arguments are not persuasive.  Applicant argues that the electro-optical scanner taught by Schuele does not include a transmission medium, and instead includes a reflector or deflector.   The examiner disagrees, as an electro-optical deflector by definition includes a crystal, i.e. transmission, element having an electro-optical effect with a crystal structure inside the crystal element that changes according to the magnitude (magnetic field) of the applied input voltage whereby a refractive index thereof changes and a target position in a horizontal direction of the laser beam is changed (as described in applicant’s specification).  It is emphasized that what applicant has claimed/disclosed is merely an electro-optical deflector (even though applicant has failed to mention this very common terminology).  It is clearly well-known and understood that a “transmission medium” is inherently included in ANY electro-optical deflectors. “Electro-optic deflectors are the fastest and most effective tools for changing the direction of laser beams. The deflectors continuously deflect a laser beam using predefined angle ranges (scanning) or implement fast switching between freely selectable deflection angles (random access) with extreme precision. During this process, a special non-linear electro-optic effect in certain, well-defined cut crystals of selected transparent materials is used to produce a linear refractive index gradient that is proportional to the signal voltage present. When a laser beam passes the gradient in a perpendicular manner, it is deflected slightly, whereby the deflection angle can be controlled due to the externally applied voltage.” https://www.polytec.com/eu/optical-systems/products/laser-accessories/electro-optic-components/deflectors (Attached as NPL).  Therefore, while the ultimate goal/purpose of an electro-optical deflector, is to the deflect the beam, i.e. in order to scan, the specific element used to achieve this ultimate goal of deflection/scanning is a transmission medium (crystal having an electro-optical effect that changes when different voltage is applied); which is the same exact thing claimed/disclosed by applicant.  Furthermore, the examiner has previously made this position clear, specifically that an electro-optical deflector includes a transmission means (see 103 rejection of claim 2 to Araya), which applicant seemingly ignores.  Applicant is reminded that general allegations/opinions by applicant do not take the place of evidence.  Applicant has failed to provide any evidence as to why an electro-optical deflector inherently (by definition) wouldn’t include a transmission medium.  Applicant’s arguments instead focus on the other scanner (50) including mirrors/reflectors which is not being used in the current rejection.  Therefore, applicant’s arguments are not considered persuasive.  
	Regarding the statement in Schuele that “X-Y scanning is achieved by the scanning device 50 preferably using two mirrors 52 & 54”.  The examiner contends that this is no way teaches or leads away from the claimed invention.  First and foremost, while this may be Schuele’s preferred configuration for the scanner, it is emphasized that the Schuele reference explicitly teaches “Another means of scanning might be enabled by an electro optical deflector device (single axis or dual axis) in the optical path” (Par 0045).  The MPEP is quite clear that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.”  Therefore, it is abundantly clear that by explicitly teaching an electro optical deflector Schuele in no way teaches away from an electro optical deflector.  
	Applicant’s arguments regarding an “acceptance polarization angle of the first transmission medium is corrected by the linear polarization rotating device” are not considered persuasive.  First and foremost, this limitation is not supported and is indefinite (see 112, 1st and 2nd rejections below) as these terms/concept appears NOWHERE in applicant’s specification.  Second, this is intended use/functional language.  The MPEP is clear that such a recitation must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See also MPEP 2114 and 2112 which discuss inherency and functional limitations.  As far as the BRI of the limitation in question is concerned, if the prior art teaches all of the necessary structure of the linear polarization rotating device, i.e. a crystal and movable device (as disclosed by applicant), then the prior art is inherently capable of providing the function.  MPEP 2114 states “if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus… The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.”  Applicant has provided no evidence as to why the same structure (crystal with a moveable device, as disclosed by applicant) would not inherently provide the same function/effect, i.e. correcting the acceptance polarization angle, before it encounters the scanner.  Specifically, the linear polarization rotation device (10 in Fig 2B or 230 in Fig. 2A)  is located “upstream” of the scanner (50 in Fig. 2B or 270 in Fig. 2A) along the optical path, as shown in Fig. 2B.  This is the same order disclosed/shown/argued by applicant.  Therefore, it’s unclear why this same structure (crystal with a moveable device; element 10 described in Par 0075 of Schuele) positioned in the same order (before the scanner) would not be capable of providing the same exact function. 
	The examiner would like to emphasize that all of applicant’s arguments related to angular misalignment and correction of an acceptance polarization angle is found nowhere in applicant’s specification and is seemingly applicant’s unsupported opinion/position.  Applicant is reminded that arguments and general allegations cannot take the place of evidence.  Furthermore, it seems like a complete double standard for applicant to require the prior art to teach such a function/effect in order for the prior art to read on the claims, when applicant’s own specification fails to explicitly teach such a function.  Therefore, the examiner maintains that the same structure provides the same effect/function.  The previous prior art rejection is substantially maintained with updated claim mapping provided to address the amended limitations. 
As a note to applicant regarding the newly claimed “linear polarization rotating device”, the examiner highly recommends specifically reciting the specific structure of the polarization varying device (20), as disclosed in the specification (“The polarization varying device 20 has a crystal (not illustrated) that changes a polarization direction of the laser beam Ls having a predetermined vibration direction (a polarization direction) and a movable device (not illustrated) that changes an angle of the crystal (not illustrated)”) instead of continuing to claim the function of it. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “linear polarization rotating device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 11-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
[Claim 1] Based on the 112(f) interpretation of “a linear polarization rotating device”, the examiner contends that the corresponding structure for this limitation is not clearly disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function.  Specifically, these words appear nowhere in applicant’s specification.  Therefore, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function, the limitation lacks adequate written description; MPEP 2181.
Furthermore, the limitation “with a proviso that an acceptance polarization angle of the first transmission medium is corrected by the linear polarization rotating device” is not supported.  It is noted that none of this is disclosed in the specification.  Specifically, the words “proviso”, “acceptance” and “polarization angle” appear nowhere in the specification, nor does the concept of correcting such an acceptance angle.  Furthermore, since this is a functional limitation, it is entirely unclear what structure is required in order to achieve/provide the newly claimed function/effect; “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function” MPEP 2163.  Therefore, the examiner concludes that this newly amended limitation fails the written description requirement. 
Lastly, as made clear in MPEP 2173.05(g), “without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim… Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “linear polarization rotation device” is indefinite.  Based on the 112(f) interpretation and the fact that applicant’s specification has failed to clearly describe the corresponding structure for this device, the examiner contends that the limitation is unclear.  It is emphasized that rotation of a polarization direction is only discussed once in applicant’s specification, and that is in relation to waveplate (44).  However, it is abundantly clear (from applicant’s arguments) that applicant’s intention behind this amendment was to equate the new terminology “linear polarization rotation device” with the disclosed “polarization varying device” (20).  The examiner contends that the specification simply does not support such a change.  Specifically, it would not be clear to a POSITA from the specification alone what the corresponding structure is for this limitation; MPEP 2181.  For examination purposes, the examiner interprets the “linear polarization rotation device” as “a crystal (not illustrated) that changes a polarization direction of the laser beam Ls having a predetermined vibration direction (a polarization direction) and a movable device (not illustrated) that changes an angle of the crystal”, in accordance with applicant’s specification. 
The limitation “with a proviso that an acceptance polarization angle of the first transmission medium is corrected by the linear polarization rotating device”.  First, “a proviso” by definition is “a statement in an agreement, saying that a particular thing must happen before another can” (Cambridge English Dictionary).  However, based on the current claim language, it’s unclear what the first thing is that must happen before the claimed limitation occurs.  Second and more importantly, this limitation relates solely to a function/effect performed.  But is it is unclear what is structurally required in order to perform this function.  It is emphasized that the words “acceptance polarization angle” do not appear in applicant’s specification, nor does the concept of “correcting” such an acceptance angle. MPEP 2173.05(g) states “the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”  For examination purposes, the examiner contends that if the prior art teaches all of the necessary structure of the claimed “linear polarization rotating device”, specifically a crystal and movable device (as explained above), then this structure is inherently capable of providing the claimed function/effect. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0172649 to Schuele et al.
[Claim 1] Schuele discloses a laser treatment apparatus (laser system 200 shown in either Fig. 2A or Fig. 2B) that is configured to irradiate a laser beam to an affected area to treat the affected area, the laser treatment apparatus comprising: 
a beam source device that is configured to output a laser beam (laser 220 in Fig. 2A or ultrafast laser 4 in Fig. 2B, Par 0073); 
a linear polarization rotating device that is configured to change a polarization direction of the laser beam output by the beam source device (attenuator 230 in Fig. 2A or 8/10 in Fig. 2B, Par 0075); and 
a scanning device (scanning achieved by 250/260/270 in Fig. 2A, specifically a dual-axis electro optical deflector, Par 0045; or scanner 50, Fig. 2B, Par 0080) that is configured to scan a therapeutic range including the affected area with the laser beam by irradiating the laser beam to the therapeutic range, wherein:
the scanning device has a transmission medium that changes an output direction of a laser beam according to an applied voltage (an electro optical deflector by definition inherently includes a transmission medium, i.e. crystal, that changes an output direction of a laser beam according to an applied voltage; this is inherently how an electro optical deflector works; see response to arguments above)
the transmission medium includes a first transmission medium that is configured to change an output direction of a laser beam polarized in a first direction by the linear polarization rotating device according to an applied voltage (inherent to an electro optical deflector; see response to arguments above), with a proviso that an acceptance polarization angle of the first transmission medium is corrected by the linear polarization rotating device (because the linear polarization rotating device, either 230 in Fig. 2A or 8/10 in Fig. 2B, is located before/upstream the scanner, either 250/260/270 in Fig. 2A or 50 in Fig. 2B, the examiner contends that the same structure presented in the same order along the optical path is capable of providing the same function; MPEP 2112 and 2114).
For clarity, the embodiment shown in Fig. 2A (and the description thereof; Par 0045) includes a scanning device that can be a dual-axis electro-optical deflector, as well as an optical variable beam attenuator (230).  Regarding Fig. 2B, Schuele discloses a half-wave plate (8) and linear polarizer (10) that act as a variable attenuator, specifically a linear polarization rotating device (Par 0075), as well as a scanning device (50).  However, what is unclear is if the attenuator (230, Fig. 2A) can be the linear polarization rotating device described in relation to elements 8 and 10 of Fig. 2B.  Similarly, it’s unclear if the scanning device described in relation to element 50 in Fig. 2B can be the electro-optical deflector described in relation to Fig. 2A.  Specifically, it’s unclear if Figs. 2A and 2B relate to mutually exclusive embodiments or if they just show different aspects/details of the same embodiment.  Regardless, the examiner contends that swapping either of these elements (attenuator 230 for polarization varying device 8 & 10 OR scanning device 50 for electro-optical deflector 270) would be an obvious modification as a simple substitute of one known element for another to obtain predictable results.
[Claim 14] Schuele discloses a laser source configured to output a laser beam having a repetition frequency of 1 kHz to 10 MHz (Pars 0066-67) and a pulse width of 1 to 1000 picoseconds (at least Par 0014).
Claims 2, 3, 6, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schuele as applied to claim 1 above, and further in view of US 2008/0151366 to Araya.
[Claims 2 and 6] As discussed above, Schuele inherently teaches a scanning device that includes a transmission medium (electro-optical deflector), and specifically teaches a dual-axis electro-optical deflector.  The examiner takes the position that a dual-axis electro-optical deflector scanning device inherently/must include(s) two transmission mediums (one to control each axis of deflection), but the reference is seemingly silent to this fact.  However, it’s not clear if this is inherent or merely a common configuration known within the art.  Specifically, Araya discloses a similar two-axis electro-optical scanning device (17; Fig. 1; Par 0080) which includes two transmission mediums (two electro-optical deflecting elements 21 and 22 that include electro-optical crystals 20, FIGS. 1, 7A and 7B; Pars 0083-90) with a wavelength plate (half-wave plate 23, Fig. 1; Par 0083 and 0087) located in between the two transmission elements.   Therefore, it would have been obvious to one of ordinary skill in the art to modify the dual-axis electro optical scanning device taught by Schuele to be configured in the manner taught by Araya, specifically including two transmission mediums, i.e. crystals, as this is seemingly a known (or inherent) configuration for designing/implementing a two-axis electro-optical scanning device. 
[Claim 3] Schuele discloses a controller (300 which controls the entire system; Par 0074) and specifically teaches that the linear polarization rotating device is adjusted (Par 0075).   Seemingly based on the arrows to/from the controller (300/302) and the half-wave plate (8), the controller is configured to control/adjust this element.  Furthermore, Schuele discloses a detector (detector 18, Fig. 2B) configured to detect the laser beam output (“pickoff”) and this measured/detected beam is used as feedback to the linear polarization rotating device (8) for attenuation (Par 0076)
	[Claims 11 and 15] Araya makes it clear that the transmission medium is a crystal, specifically a KTa1-x Nbx O3 (Pars 0020 and 0083; better known as KTN crystals)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuele and Araya as applied to claim 3 above, and further in view of US 2015/0182380 to Miyagi et al.
As made clear in relation to claim 3 above, Schuele discloses an optical detector (18) located upstream of the scanner (50) and a controller that controls the polarization varying device (8/10) based on the measured detection (Par 0076), but the reference fails to explicitly teach a polarizer located on an incidence side of the laser beam incident to the optical detection device.  However, in the same field of endeavor, Miyagi discloses that a similar detection device (58, Fig. 1; Par 0037) can have a polarization beam splitter (33) located incident to the detection device (Par 0038).  Therefore, it would have been obvious to modify the device taught by Schuele and Araya to include a polarizer (in this case a polarization beam splitter) in front of an optical detector, as taught by Miyagi, as a known configuration for a similar optical detection device as is known in the art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schuele as applied to claim 12 above, and further in view of US 2006/0161145 to Lin et al.
Schuele is discussed above, but fails to explicitly teach an optical fiber.  However, in the same field of endeavor, Lin discloses that optical devices, including optical fibers can be used anywhere in the system to direct a beam as desired (Par 0051).  Therefore, it would have been obvious to modify Schuele to include an optical fiber, as taught by Lin, as a commonly known and used element to direct a beam in a similar system, as desired, e.g. as a replacement/substitute for mirrors (28, 30 and 32, Fig. 2B). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792